                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RHONDA BROWN et al.,                                  CASE NO. C17-0939-JCC
10                            Plaintiffs,                  ORDER
11          v.

12   SEATTLE THEATRE GROUP et al.,

13                            Defendants.
14

15          This matter comes before the Court on the parties’ joint motion to amend the judgment
16   (Dkt. No. 55). Having thoroughly considered the motion and the relevant record, the Court finds
17   oral argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
18          The Court previously entered judgment following Plaintiffs’ acceptance of Defendants’
19   second offer of judgment made pursuant to Federal Rule of Civil Procedure 68. (See Dkt. Nos.
20   37, 39.) The prior judgment specified modifications that Defendant Seattle Theater Group was
21   required to make to The Paramount Theatre and The Moore Theatre. (See Dkt. No. 39.) While
22   implementing the modifications required by the prior judgment, Defendant Seattle Theater
23   Group determined that some of the modifications could not be completed in accordance with the
24   2010 ADA Standards for Accessible Design or were not feasible. (See Dkt. No. 55 at 1.) Plaintiff
25   Rhonda Brown initiated a second lawsuit to enforce the prior judgment against Defendants. See
26   Brown v. Moore Hotel et al, Case No. C19-1459-RAJ-MAT, Dkt. No. 1 (W.D. Wash. 2019).


     ORDER
     C17-0939-JCC
     PAGE - 1
 1          The parties state that they have reached a resolution to the second lawsuit, and they

 2   jointly request that the Court amend its prior judgment. (Dkt. No. 55.) Finding good cause, the

 3   Court hereby GRANTS the parties’ motion to amend the judgment (Dkt. No. 55). The remainder

 4   of the terms in the prior judgment (Dkt. No. 39) are unchanged.

 5
            DATED this 12th day of March 2020.
 6

 7

 8
 9
                                                         A
                                                         John C. Coughenour
                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0939-JCC
     PAGE - 2
